office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 ---------- postf-106091-05 uilc date date to associate area_counsel las vegas small_business self-employed from andrew m irving senior counsel branch income_tax accounting subject partnership wagering gains and losses this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer partnership business other activities year ---------------------------- ------------------------- ---------------------------- --------------------------------------------------- --------- postf-106091-05 issue whether taxpayer a partner in partnership may combine his share of the partnership’s wagering gains or losses with his personal wagering gains and losses in calculating his deductible wagering losses under sec_165 of the internal_revenue_code the code conclusion taxpayer may combine his share of the partnership’s wagering gains or losses with his personal wagering gains and losses in calculating his deductible wagering losses under sec_165 of the code facts taxpayer has an ownership_interest in partnership which owns and operates business business provides entertainment in the form of gambling and related activities other activities to the public as a part of its operation business engages in wagering transactions in year partnership's opening year business sustained an overall operating loss primarily the result of significant startup expenditures operating losses are very unusual in business’s industry however business realized a gain on its wagering transactions that year taxpayer lost substantial sums in personal wagering transactions partnership issued to taxpayer a form k-1 reflecting taxpayer's share of partnership's ordinary business loss line of form_1065 for year which taxpayer reported as a non-passive ordinary_loss for year partnership separately_stated the taxpayer's share of partnership's wagering gains and losses on an amended form_1040 taxpayer combined his share of partnership's wagering gains and losses a net gain with taxpayer's personal wagering gains and losses a net_loss to calculate his deductible wagering losses under sec_165 the adjustment gave taxpayer a higher sec_165 limit on the deductibility of his personal wagering losses law and analysis sec_165 allows a deduction for any uncompensated loss sustained during the tax_year sec_165 states that losses from wagering transactions are allowed only to the extent of the gains from such transactions to determine the sec_165 limit on losses from wagering transactions ie the gains from wagering transactions a taxpayer must calculate wagering gains and losses separately from other non- wagering income or loss postf-106091-05 sec_1_702-1 of the income_tax regulations provides that each partner shall take into account separately as part of any class of income gain loss deduction or credit the partner's_distributive_share of certain items including gains and losses from wagering transactions sec_165 pursuant to sec_1_702-1 wagering gains and losses realized by a partnership are separately_stated and pass through to its partners as separate items the partner may then combine his separate share of the partnership’s wagering gains and losses with his personal wagering gains and losses in calculating the partner’s wagering losses deductible under sec_165 in other words sec_165 is applied at the partner level not the partnership level the regulation is consistent with the legislative_history behind sec_702 the statutory provision authorizing the regulation paragraph current sec_702 is a catch-all provision which authorizes the secretary or_his_delegate to prescribe regulations to require each partner to take into account separately his distributive_share of any other items of income gain loss deduction or credit the character of which would affect the computation of the partner's personal income_tax for example partnership gain_or_loss from gambling operations may be required to be segregated in order to permit individual partners to offset personal gambling gains and losses against their shares of such gains and losses realized by the partnership s rep no 83d cong 2d sess in effect the separate passthrough of partnership wagering gains and losses to the partner ensures that a partner will account for all his her wagering activity including wagering conducted through a partnership separately from other activities as contemplated in sec_165 under sec_1_702-1 a partnership's wagering gains and losses are separately_stated and passed through to its partners without regard to whether the other non- wagering activities of the partnership are profitable for example while it may be unusual it is possible for a partnership to have a net gain from wagering and a loss from overall business operations or a net_loss from wagering and a gain from overall business operations in either case the partnership’s wagering gains and losses flow to the partners as separate items this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views see also 110_f2d_945 5th cir cert_denied 311_us_704 43_bta_273 cf 63_tc_51 rev'd and rem'd on another issue 572_f2d_193 9th cir income_averaging context postf-106091-05 please call -------------------- if you have any further questions lewis j fernandez associate chief_counsel income_tax accounting by _____________________________ andrew m irving senior counsel branch income_tax accounting
